Per Curiam.

The record now before this court for review fully sustains the finding of the official referee that the respondent was guilty of professional misconduct.
In 1933 the respondent became associated with an attorney named Morrison P. Paley under an arrangement whereby, in return for services, he was given office space and the use of a telephone. On May 28, 1937, an order was entered on consent striking the name of Morrison P. Paley from the roll of attorneys and counselors at law in this State. Thereafter and by an order of this court dated June 21, 1940, Esther Insel Paley, the wife of Morrison P. Paley, was disbarred. Said order of disbarment was served on Mrs. Paley on September 20, 1940. Despite the respondent’s knowledge of the resignation of Mr. *603Paley and the disbarment of Mrs. Paley, he continued thereafter to associate with them in the same office. The evidence established that from the time Mr. Paley resigned from the Bar until the end of 1943, the respondent associated with Mr. Paley in the same office, as the latter’s subtenant, and during that time he permitted Mr. Paley to use his office, to hold himself out as entitled to practice law, to interview witnesses and, in certain particular cases, to practice law. In addition, the respondent, with knowledge of the disbarment of Esther Insel Paley, permitted her to make use of his office and of his facsimile signature stamp, and to render legal services in connection with at least one case.
By virtue of such conduct, the respondent rendered ineffectual the resignation of Morrison P. Paley from the Bar and the disbarment of Esther Insel Paley.
In addition to the foregoing, the respondent failed to file with the Appellate Division statements of retainer in certain cases and thus violated rule IV-A of the Special Rules Regulating the Conduct of Attorneys and Counselors-at-Law in the First Judicial Department.
The respondent by his conduct has. clearly demonstrated that he is unfit to remain a member of the legal profession. The respondent should be disbarred.
Martin, P. J., Townley, Glennon, Dore and Callahan, JJ., concur.
Respondent disbarred.